DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claimed in claims 26-31 in the reply filed on 3/23/21 is acknowledged.
Claims 32-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 26-31 are under consideration. 

Claim Interpretation
The limitation “an amino acid sequence of SEQ ID NO: 1” and “an amino acid sequence of SEQ ID NO: 3” encompass peptides that comprise the full length SEQ ID NO: 1 or 3 or any portion of SEQ ID NO: 1 or 3 (dipeptide or larger). Therefore, the sequences can be anticipated by any dipeptide (or larger). 
If the Applicants intend to mean that fusion protein comprises the entirety of SEQ ID NO: 1 or 3 with a PTD, the claims should be amended to: “the amino acid sequence of SEQ ID NO: 1” or “the amino acid sequence of SEQ ID NO: 3”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US2013/0267456, cited on IDS). 
Wang et al. teach and claim a method for treating an inflammatory condition in a subject comprising providing a therapeutically effective amount of Smad7 (Abstract, [0011], claims 1-2). Wang et al. teach and claim the Smad7 protein is fused to a protein transduction domain (PTD) ([0010], claim 3). Fig. 3 discloses Tat-Smad7/K14 and pSmad2/Tat-Smad7 fusions. Tat meets the limitation of PTD. Fig. 4 discloses Tat-Smad7 fusions. As indicated above, the broadest reasonable interpretation of the limitation “an amino acid sequence of SEQ ID NO: 1” and “an amino acid sequence of SEQ ID NO: 3” encompass peptides that comprise the full length SEQ ID NO: 1 or 3 or any portion of SEQ ID NO: 1 or 3 (dipeptide or larger). In the instant case, Wang et al. teach the sequence of Smad7 as SEQ ID NO: 1 or 2 [0029]. SEQ ID NO: 1 of Wang et al. comprise the dipeptide “Gly-Ala” which meets the limitation of “an amino acid sequence of SEQ ID NO: 1” because SEQ ID NO: 1 of the instant specification comprises the dipeptide “Gly-Ala” at residues 381-382. With respect to the limitation “an expression vector comprising a nucleic acid sequence that encodes the fusion protein…”, Wang et al. teach the Tat-Smad7 was cloned into the pET101 protein expression vector for protein production in E. coli [0139], meeting the limitations of claims 26 and 27.  
With respect to claims 28-30, Wang et al. teach the Tat-Smad7 was cloned into the pET101 protein expression vector for protein production in E. coli [0139]. E. coli is a host cell of microbial origin. Wang et al. also teach host cells may be derived from prokaryotes or eukaryotes and numerous cell lines and cultures are available for use as a host cell. Wang et al. also teach HeLa, 293, Jurkat cell lines as host cells [0056-0058].
With respect to claim 31, Wang et al. teach the Tat-Smad7 was cloned into the pET101 protein expression vector for protein production in E. coli [0139]. Wang et al. also teach that transformation of cells with the nucleic acid followed by culture of cells under appropriate conditions [0053]. 
Therefore, the teachings of Wang et al. anticipate the instant claims. 

	Conclusion
	No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/TARA L MARTINEZ/Examiner, Art Unit 1654